958 F.2d 368
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Tami Charles PLUMBER, Petitioner-Appellant,v.J. Joseph CURRAN, Jr., The Attorney General of the State ofMaryland, Respondent-Appellee.
No. 92-6139.
United States Court of Appeals, Fourth Circuit.
Submitted March 2, 1992.Decided March 18, 1992.

Appeal from the United States District Court for the District of Maryland, at Baltimore.   Frederic N. Smalkin, District Judge.  (CA-91-1043-S)
Tami Charles Plumer, appellant pro se.
Sarah Elizabeth Page, Office of the Attorney General of Maryland, Baltimore, Md., for appellee.
D.Md.
DISMISSED.
Before SPROUSE and WILKINSON, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Tami Plumer appeals from a district court order denying her leave to proceed in forma pauperis on her appeal from the district court's decision denying her request for habeas corpus relief.   We recently determined in Plumer v. Curran, 91-7205 (4th Cir.  Feb. 14, 1992) (unpublished), that the district court did not abuse its discretion by denying Plumer's motion for an extension of time in which to appeal.   Since we have already determined that Plumer's appeal is timebarred, we deny a certificate of probable cause to appeal, deny leave to proceed in forma pauperis, and dismiss the appeal.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
DISMISSED.